DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/8/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the term “wherein the particles include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof” (line 8-10) is vague and renders the claims indefinite, as the materials of metal oxides, metal sulfides, chalcogenides, carbonates, fluorides or mixtures thereof are not commonly in shapes of particles. DO applicants mean that ““wherein the particle materials include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof”?

	Claims 11 (line 8-10) and 21 (line 8-10) have same undefined issues as that of claim 1.

Claims 2-7 and 10 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.
Claims 12 -14 and 16 -20 are rejected as containing the deficiencies of claim 11 through their dependency from claim 11.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ino et al (US 20070134179).

Regarding Claim 1, Ino teaches an optical device (abstract; fig. 1), comprising: 

a colored reflector layer having a first surface, a second surface opposite the first surface; and a third surface (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt 

a selective light modulator layer on the first surface of the colored reflector layer (fig. 1, 22, 31); 

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof, and particles dispersed in the host material (¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of the silica-based coating film containing a pigment; the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound; ¶[0067], line 1-7, organosilica compounds, these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5);
	
wherein the particles include colorants, color shifting particles, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, and mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; 

wherein the colored reflector layer is a first color and the selective light modulator layer is a second color different from the first color (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-iron black; barium sulfate; carbon black, ----which colors are different from the colors of the metal-coated scaly glass flakes).

Regarding Claim 2, Ino teaches the optical device of claim 1, wherein the colored reflector layer includes a colored metal, colored metal alloys, colored non-metals, or metals chemically converted into a colored compound (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0036], line 1-11, The said scaly glass flakes can reflect the light well because of its smooth surface).

Regarding Claim 3, Ino teaches the optical device of claim 1, wherein the colored reflector layer is a colored metal chosen from copper, gold, and bronzes (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group 

Regarding Claim 4, Ino teaches the optical device of claim 2, wherein the metals that are chemically converted into a colored compound include aluminum and stainless steel (¶[0046], line 1-7, In order to impart or improve chemicals-resistance, especially alkali-resistance of the scaly glass flakes used in the present invention wherein a coating layer may be formed on its surface, the most upper surface may be coated with zirconium oxide, aluminum oxide; ¶[0097], line 1-7, scattering in white was observed when using a silver-coated aluminum as a base material for bright pigments;  ¶[0107], line 1-4, a commercially available aluminum powder was used in place of the silver-coated scaly glass flakes).

Regarding Claim 5, Ino teaches the optical device of claim 1, wherein the colored reflector layer includes colored non-metals (¶[0036], line 1-16, base material, to use scaly glass flakes with highly smooth surface; since interference color is exhibited when scaly glass flakes are coated with a metal oxide; ¶[0038], line 1-11, The said scaly glass flakes can reflect the light well because of its smooth surface. It is preferable to incorporate these scaly glass flakes into a coating material or a resin composition).

Regarding Claim 7, Ino teaches the optical device of claim 1, wherein the colored reflector layer does not include aluminum or a white-colored material (fig. 1, 21; 

Regarding Claim 10, Ino teaches the optical device of claim 1, wherein the selective light modulator layer is a first selective light modulator layer; and further including a second selective light modulator layer external to the second surface of the colored reflector layer (fig. 1, 21, 22, 31).

Regarding Claim 11, Ino teaches a method of making an optical device (abstract; fig. 1), comprising: 

depositing a colored reflector layer on a substrate (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes (scaly glass flakes—substrate); the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0036], line 1-11, The said scaly glass flakes can reflect the light well because of its smooth surface; ¶[0120], line 1-4, The colored pigments of the present invention can be applied in various fields for coating materials, resin compositions, inks, cosmetics, artificial marble products, coated papers, or the like; --the artificial marble products and coated papers can be of substrates); and 

depositing a selective light modulator layer onto the colored reflector layer using a liquid coating process ((fig. 1, 22, 31; ¶[0061], line 1-8, The silica-based coating film can be easily applied on the surface of granular scaly glass flakes by, for example, the sol-gel method; ¶[0068], line 1-9, coating solution, water);

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof and particles dispersed in the host material (¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of the silica-based coating film containing a pigment; the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound; ¶[0067], line 1-7, organosilica compounds, these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5);

wherein the particles include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; 

Regarding Claim 12, Ino teaches the method of claim 11, wherein the selective light modulator layer is a first selective light modulator layer, and further comprising depositing a second selective light modulator layer between the substrate and the colored reflector layer (fig. 1, 21, 22, 31; ¶[0120], line 1-4, The colored pigments of the present invention can be applied in various fields for coating materials, resin compositions, inks, cosmetics, artificial marble products, coated papers, or the like; --the artificial marble products and coated papers can be of substrates, and 22 on either side of 21 can be the second selective light modulator layer).

Regarding Claim 13, Ino teaches the method of claim 11, wherein the colored reflector layer is not subjected to passivation (Ino’s disclosure gives no passivation involved in the colored reflector layer).

Regarding Claim 14, Ino teaches the method of claim 11, wherein the colored reflector layer improves a color attribute of the selective light modulator layer.
(In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Ino is same to that recited in the claim 1, then it is expect the device provided by Ino has the same function to improve a color attribute as claimed. 

Regarding Claim 16, Ino teaches the method of claim 11, wherein the colored reflector layer is deposited using a physical vapor deposition process (¶[0041], line 1-4, There is no particular limitation on the method for coating scaly glass flakes with a metal oxide, and the known methods such as spattering method, sol-gel method, CVD method and LPD method can be used; ---PVD (physical vapor deposition) like CVD is well known in the art, it is obvious  that PVD can be used for the colored reflector layer).

Regarding Claim 17, Ino teaches the method of claim 11, wherein the colored reflector layer includes a colored metal, colored metal alloys, colored non-metals, and metals chemically converted into a colored compound (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0036], line 1-11, The said scaly glass flakes can reflect the light well because of its smooth surface).

Regarding Claim 18, Ino teaches the method of claim 11, wherein the colored reflector layer is a colored metal chosen from copper, gold, and bronzes (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated 

Regarding Claim 19, Ino teaches the method of claim 17, wherein the metals that are chemically converted into a colored compound include aluminum and stainless steel (¶[0046], line 1-7, In order to impart or improve chemicals-resistance, especially alkali-resistance of the scaly glass flakes used in the present invention wherein a coating layer may be formed on its surface, the most upper surface may be coated with zirconium oxide, aluminum oxide; ¶[0097], line 1-7, scattering in white was observed when using a silver-coated aluminum as a base material for bright pigments;  ¶[0107], line 1-4, a commercially available aluminum powder was used in place of the silver-coated scaly glass flakes).

Regarding Claim 21, Ino teaches an optical device (abstract; fig. 1), comprising: 

a colored reflector layer having a first surface, a second surface opposite the first surface; and a third surface (fig. 1, 21; ¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0036], line 1-11, The said scaly glass flakes can reflect the light well because of its smooth surface); and 

a selective light modulator layer on the first surface of the colored reflector layer (fig. 1, 22, 31);

wherein the selective light modulator layer includes a host material chosen from an organic polymer, an inorganic polymer, and a composite thereof and particles dispersed in the host material (¶[0061], line 1-8, pigment is contained in a silica-based coating film and coated on the surface of a base material (that is, scaly glass flakes); Also, the silica-based coating film may be preferably used as a matrix wherein a pigment is to be contained in a dispersed state; ¶[0065], line 1-13, Production method of the silica-based coating film containing a pigment; the surface of the base material is coated with the silica-based coating film. Further, the organometal compound may be comprised of an organosilica compound; ¶[0067], line 1-7, organosilica compounds, these polymers of the tetraalkoxysilane, it is also preferred to use those having the average polymerization degree of not more than 5);

wherein the particles include colorants, color shifting pigments, quantum dots, micelles, metal oxides, metal sulfides, chalcogenides, carbonates, fluorides, or mixtures thereof (¶[0047], line 1-11, The pigment used in the present invention may be any organic pigments or inorganic pigments. Although there is no particular limitation on the size of the pigments used, the average particle size is preferably 10 nm to 1 µm; ¶[0050], line 1-15, iron oxide; iron black; titanium yellow; zinc-iron brown; titanium cobalt green; copper-iron black; barium sulfate; carbon black);

wherein the colored reflector layer is a first color and the selective light modulator layer is a second color the same as the first color (¶[0036], line 1-16, to use scaly glass flakes with highly smooth surface; metal-coated scaly glass flakes; the metal is at least one metal selected from the group consisting of gold, silver, platinum, palladium, titanium, cobalt and nickel and/or an alloy thereof; ¶[0050], line 1-15, such pigments include red iron oxide; zinc-iron brown; copper-iron black; barium sulfate; carbon black, ----which colors are different from the color of the metal-coated scaly glass flakes).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ino et al (US 20070134179) in the view of Kelsey et al (US 8916265).

Regarding Claim 6, Ino discloses as set forth above but do not specifically disclose that the optical device of claim 5, wherein the colored non-metals include polyacetylene and organic materials.

However, Kelsey teaches a selectively reflective construct (abstract; fig. 1), wherein the colored non-metals include polyacetylene and organic materials (col. 6, line 17-45, selectively reflective construct (10) comprises a second component comprising thermally reflective layer (30); comprise metals including, but not limited to Ag, Cu, Au, Ni, Sn, Al, and Cr. Additionally, low emissivity components may comprise non-metal materials…; Non-metal materials which may be suitable for use in the low emissivity 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino by the selectively reflective construct of Kelsey for the purpose to control reflectance and transmission of light (col.1, line 11-14).

Regarding Claim 20, Ino discloses as set forth above but do not specifically disclose that the method of claim 11, wherein the colored reflector layer includes a colored non-metal including polyacetylene and organic materials.

However, Kelsey teaches a selectively reflective construct (abstract; fig. 1), wherein the colored reflector layer includes a colored non-metal including polyacetylene and organic materials (col. 6, line 17-45, selectively reflective construct (10) comprises a second component comprising thermally reflective layer (30); comprise metals including, but not limited to Ag, Cu, Au, Ni, Sn, Al, and Cr. Additionally, low emissivity components may comprise non-metal materials…; Non-metal materials which may be suitable for use in the low emissivity component include indium-tin oxide, carbon nanotubes, polypyrol, polyacetylene, polythiophene, polyfluorene, and polyaniline).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Ino 

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-14 and 16-21 have been considered but are moot because the arguments do not apply to any of the references or portions of references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872